Citation Nr: 0534299	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1959 
and from November 1962 to November 1964.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in Los 
Angeles, California.  

In May 2005, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional action.

In a VA Form 9 received at the RO in June 2003, the veteran 
requested a Board hearing at the RO.  By letter dated in 
September 2003, the RO acknowledged the veteran's request and 
informed him that many months might pass before such a 
hearing could be scheduled.  Given this fact, the RO asked 
the veteran to consider other options and to sign the 
enclosed form indicating in writing which option he wished to 
choose.  In September 2003, the RO received the veteran's 
written response, which indicated that he was withdrawing his 
request for a Board hearing and wished to have his appeal 
sent to the Board as soon as possible.  In light of this 
submission, the Board deems the veteran's June 2003 request 
for a Board hearing withdrawn.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  A low back disorder is not related to the veteran's 
active service.

3.  A right knee disorder is not related to the veteran's 
active service.

4.  A right ankle disorder is not related to the veteran's 
active service.

5.  A bilateral hip disorder is not related to the veteran's 
active service.

6.  Arthritis of the right knee and right ankle did not 
manifest to a compensable degree within a year of the 
veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A right knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

3.  A right ankle disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

4.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to his claims such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).   

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in March 2001, before initially deciding his 
claims in a rating decision dated in April 2002.  The timing 
of such notice thus reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2001 notice letter, the RO acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate those claims, listed the type of evidence that 
would best do so, informed the veteran of the VCAA and VA's 
duty to assist, and explained to him that it was developing 
his claims pursuant to that duty.  The RO identified the 
evidence it had obtained in support of the veteran's claims 
and the evidence VA still needed the veteran to submit.  The 
RO indicated that it would make reasonable efforts to help 
the veteran get the evidence necessary to support his claims 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
treatment records and to identify or send directly to VA all 
evidence or information he had pertaining to his claims.

Moreover, in letters dated in May 2000, November 2000, 
November 2001, December 2001, October 2003 and June 2005, a 
rating decision dated in April 2002, a statement of the case 
issued in June 2003, a remand issued in December 2005, and 
supplemental statements of the case issued in March 2005 and 
September 2005, VA, via the RO, Board and AMC, provided the 
veteran much of the same information furnished in the March 
2001 notice letter.  As well, VA identified the evidence it 
had requested, but not yet received in support of the 
veteran's claims, asked the veteran to ensure that VA 
received such evidence, identified in more detail the type of 
evidence the veteran needed to submit to substantiate his 
claims, and specifically advised the veteran to submit all 
evidence in his possession that pertained to his appeal.  VA 
also informed the veteran that it had scheduled him for a VA 
examination and explained to him the consequences of failing 
to attend such examination.  As well, VA informed the veteran 
of the reasons for which it denied his claims and identified 
the evidence upon which it based its denial.  VA also 
provided the veteran the provisions pertinent to his claims, 
including those explaining VA's duties to notify and assist. 

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to his 
claims, including service medical records and VA treatment 
records.  

Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran a 
VA examination, during which an examiner addressed the 
presence and nature of the claimed disorders.  VA endeavored 
to conduct further medical inquiry by affording the veteran 
another VA examination, during which an examiner was to 
discuss the etiology of the claimed disorders.  However, 
despite being aware of the consequences of a failure to 
attend, the veteran did not report to the examination.  In a 
September 2005 supplemental statement of the case, VA 
indicated that it was thus forced to decide the veteran's 
claims based on the evidence of record and that that evidence 
was inadequate because it did not show that the claimed 
disorders were incurred in or aggravated by service.  In so 
concluding, the RO acknowledged a medical opinion the veteran 
had submitted in support of his claims and explained why it 
did not assign that opinion any evidentiary weight.  VA then 
provided the veteran a period of time during which to 
respond, including by obtaining an addendum opinion from his 
physician, but the veteran did not do so.  The Board too is 
thus forced to decide the veteran's claims based on the 
evidence now of record.     

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   

II.  Analysis of Claims

The veteran seeks service connection for disorders of the low 
back, right knee, right ankle and both hips, which allegedly 
developed secondary to injuries sustained in service in 1962 
and 1963, while parachuting with the 82nd Airborne.  He 
contends that one injury of the right hip necessitated 
hospitalization, during which the veteran was placed in 
traction for approximately two weeks, and subsequent physical 
therapy and the use of anti-inflammatory and analgesic 
agents.  Allegedly, the veteran also injured his right ankle 
and knee when he trapped his right foot in a whole and such 
injury necessitated the placement of a cast for two months 
and periodic physical therapy.  The veteran asserts that, 
since discharge, or more specifically, the 1970s, he has been 
receiving VA treatment for residuals of these injuries.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Low Back

Post-service medical documents in the claims file, including 
VA treatment records dated since December 1999, a report of a 
VA examination and x-rays conducted in October 2002, 
establish that the veteran currently has a low back disorder 
manifested by pain and decreased range of motion, which has 
been diagnosed as lumbar spine spondylosis.  The question 
thus becomes whether this disorder is related to the 
veteran's period of active service.

As previously indicated, the veteran served on active duty 
from July 1956 to July 1959 and from November 1962 to 
November 1964.  His service personnel records confirm that, 
during active service, the veteran made in excess of 15 
parachute jumps.  His service medical records confirm that, 
in August 1963, in high winds, he was making a tactical 
parachute jump, when he landed on his left hip and suffered a 
low back injury.  This injury necessitated a five day 
hospital stay, during which time health care providers 
applied hot and cold packs, supervised back exercises, and 
diagnosed a contusion in the left lumbar area and a 
lumbosacral strain.  X-rays revealed no abnormalities.  

Since discharge, as early as 1999, the veteran began to 
complain of problems associated with his low back.  Since 
then, the veteran has continued to receive treatment for low 
back complaints.

One medical professional has discussed the etiology of the 
veteran's low back disorder: Arthur G. Collins, M.D.  In a 
letter dated December 2004, Dr. Collins indicated that he had 
seen the veteran in September 2003, performed an orthopedic 
evaluation and reviewed medical records the veteran provided.  
He then opined that the type of injuries the veteran had were 
in direct relationship to his military service while in the 
82nd Airborne.  Dr. Collins noted that he was available for 
further assistance if necessary.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the aforementioned opinion.  First, Dr. Collins 
refers to a September 2003 evaluation, but does not attach 
the findings of that evaluation.  He also refers to 
"injuries [the veteran] currently has," but does not 
specify whether one such injury involves the low back.  
Second, he does not identify the records he reviewed so it is 
unclear whether his opinion is based on a review of the 
entire claims file.  The opinion merely represents a bare 
conclusion, which is not probative.  It is not supported by 
clinical evidence or rationale.  

As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
currently has a low back disability that is related to his 
active service.  In this case, the veteran's assertions 
represent the only other evidence of record of such a nexus.  
The veteran's assertions in this regard may not be considered 
competent, however, as there is no evidence that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board reminds the veteran that, during the course of this 
appeal, VA provided him an opportunity to undergo a VA 
examination, during which an examiner could have reviewed the 
claims file, including the service medical and personnel 
records, and offered an opinion as to whether any low back 
disorder shown to exist was at least as likely as not related 
to the veteran's active service, including the documented in-
service back injury.  However, the veteran chose not to 
attend.  VA also provided the veteran an opportunity to 
respond to VA's finding that Dr. Collins' opinion was 
inadequate.  Despite Dr. Collins' willingness to provide 
additional assistance, the veteran chose not to respond.  

The duty to assist in not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in a 
circumstance where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
information reported during the VA examination that the 
veteran did not attend could have proven to be beneficial to 
the veteran's appeal.  However, because the veteran failed to 
report to that examination, the Board is bound to consider 
this claim based on the evidence now of record.  38 C.F.R. 
§ 3.655(b) (2005).  

In light of that evidence, discussed above, the Board finds 
that a low back disorder is not related to the veteran's 
active service.  Based on this finding, the Board concludes 
that a low back disorder was not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim for service connection 
for a low back disorder.  Rather, as the preponderance of the 
evidence is against that claim, it must be denied.

B.  Right Knee 

Post-service medical documents in the claims file, including 
VA treatment records dated since September 1987, establish 
that the veteran currently has a right knee disorder 
manifested by pain and decreased range of motion, which has 
been diagnosed as gouty arthritis and degenerative joint 
disease.  The question thus becomes whether this disorder is 
related to the veteran's period of active service.

The veteran's service medical records do not show that the 
veteran injured his right knee during service.  Rather, as 
previously indicated, they show that the veteran fell on his 
left hip during a parachute jump and suffered a low back 
injury.  They also show that he injured his right foot when 
he tripped and fell. 

Since discharge, as early as 1987, the veteran began to 
complain of problems associated with his right knee.  
Occasionally, he reported that he initially hurt that knee in 
service secondary to a parachute jump.  Since then, the 
veteran has continued to receive treatment for right knee 
complaints and health care providers have attributed such 
complaints to gouty arthritis and degenerative joint disease.

As previously indicated, one medical professional has 
discussed the etiology of the veteran's right knee disorder: 
Dr. Collins.  However, for the same reasons noted above, the 
Board assigns Dr. Collins' opinion no evidentiary weight.  
Again, the veteran's assertions represent the only other 
evidence of record relating his right knee disorder to his 
active service, but under Espiritu v. Derwinski, 2 Vet. App. 
at 492, such assertions may not be considered competent.  

In light of the evidence now of record, and because the 
veteran has submitted no documentation showing that he had 
right knee arthritis prior to 1987, the Board finds that a 
low back disorder is not related to the veteran's active 
service and that right knee arthritis did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.  Based on these findings, the Board concludes 
that a right knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim for service connection for a right 
knee disorder.  Rather, as the preponderance of the evidence 
is against that claim, it must be denied.

C.  Right Ankle

Post-service medical documents in the claims file, including 
VA treatment records dated since August 1992 and a report of 
a VA examination conducted in October 2002, establish that 
the veteran currently has a right ankle disorder manifested 
by pain and tenderness, which has been diagnosed as gouty 
arthritis, degenerative joint disease and a strain.  The 
question thus becomes whether this disorder is related to the 
veteran's period of active service.

The veteran's service medical records do not show that the 
veteran injured his right ankle during service.  Rather, as 
previously indicated, they show that the veteran fell on his 
left hip during a parachute jump and suffered a low back 
injury.  They also show that he injured his right foot when 
he tripped and fell.  Such injury necessitated one day of 
treatment, during which a health care professional diagnosed 
a sprain, right foot.

Since discharge, as early as 1992, the veteran began to 
complain of problems associated with his right ankle.  
Occasionally, he reported that he initially hurt that ankle 
in service secondary to a parachute jump.  Since then, the 
veteran has continued to receive treatment for right ankle 
complaints and health care providers have attributed such 
complaints to gouty arthritis, degenerative joint disease and 
a strain.

For the same reasons noted above, neither Dr. Collins' 
opinion, nor the veteran's assertion represents competent 
medical evidence linking the right ankle disorder to the 
veteran's active service.  Such evidence is needed to prevail 
in this claim.  

In light of the evidence now of record, and because the 
veteran has submitted no documentation showing that he had 
right ankle arthritis prior to 1992, the Board finds that a 
right ankle disorder is not related to the veteran's active 
service and that right ankle arthritis did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.  Based on these findings, the Board concludes 
that a right ankle disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim for service connection for a right 
ankle disorder.  Rather, as the preponderance of the evidence 
is against that claim, it must be denied.

D.  Bilateral Hip

Post-service medical documents in the claims file, including 
VA treatment records dated since May 2000 and a report of a 
VA examination conducted in October 2002, establish that the 
veteran currently has a bilateral hip disorder manifested by 
pain and decreased range of motion.  No medical professional 
has attributed the left hip complaints to a particular 
diagnosis, but a VA examiner has attributed the veteran's 
right hip complaints to a strain.  The question thus becomes 
whether this disorder is related to the veteran's period of 
active service.

The veteran's service medical records show that the veteran 
fell on his left hip during a parachute jump in service.  
They also show that he injured his low back as a result of 
the fall.  Later, he injured his right foot when he tripped 
and fell. 

Since discharge, as early as 2000, the veteran began to 
complain of problems associated with his left hip.  Since 
then, the veteran has received treatment for bilateral hip 
complaints.  A VA examiner has attributed the right hip 
complaints to a strain.

Neither Dr. Collins' opinion, nor the veteran's assertion 
represents competent medical evidence linking a hip disorder 
to the veteran's active service.  Such evidence is needed to 
prevail in this claim.  

Rather, in light of the evidence now of record, the Board 
finds that a bilateral hip disorder is not related to the 
veteran's active service.  Based on this finding, the Board 
concludes that a bilateral hip disorder was not incurred in 
or aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim for 
service connection for a bilateral hip disorder.  Rather, as 
the preponderance of the evidence is against that claim, it 
must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


